DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/15/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 6+ of the 09/15/2021 Remarks that the combination of Oh et al. ‘024 (U.S. Pub. No. 2015/0382024) and Yang et al. (U.S. 2019/0007753) fails to teach all the features recited in claim 21.  In particular, Oh et al. ‘024 fails to teach “signal a first syntax element indicating a number of emergency event descriptors included in an emergency alert message” as previously claimed in claims 21, 30 and similarly claimed in claim 25 (“parsing a first syntax element indicating a number of bytes of an emergency event descriptor included in the emergency alert message”).
In response to argument, Examiner respectfully disagrees.  The syntax or programming in figure 6 (descriptors_count) is written to count and output the number of descriptors that are related/associated with Emergency Alert Service (EAS) when they are included in the signal, otherwise it will output zero – see paragraphs 0039, 0103-0104, fig. 6, fig. 10.  Therefore, Oh et al. ‘024 teaches signal a first syntax element indicating a number of emergency event descriptors included in an emergency alert message.

Applicant’s arguments with respect to claims 23, 27 and 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. Pub. No. 2015/0382024) in view of Yang et al. (U.S. Pub. No. 2019/0007753).

claim 21, Oh et al. (U.S. Pub. No. 2015/0382024) discloses a device configured to:
signal a first syntax element indicating a number of emergency event descriptors included in an emergency alert message (see paragraphs 0039, 0103-0104, fig. 6, fig. 10; The syntax or programming in figure 6 (descriptors_count) is written to count and output the number of descriptors that are related/associated with Emergency Alert Service (EAS) when they are included in the signal, otherwise it will output zero); and 
signal a second syntax element indicating a length of an emergency event descriptor for each of the number of emergency event descriptors (see paragraphs 0039, 0069, fig. 7; descriptor_length), wherein the second syntax element includes a 6-bit integer value which plus one indicates the length of the emergency event descriptor (see paragraphs 0039, 0069, fig. 7; by definition the number of integer that can be represented by n bits is defined as 2^n-1, so 6 bit integer value plus one can represent number 0-64. Given that the descriptor length in fig. 7 is 8 bits, it follows that it can represent number 0-255 which overlaps 0-64 therefore it reads on it).
However, Oh et al. is silent as to a device for signaling information associated with an emergency alert message in a watermark payload, the device comprising one or more processors.
Yang et al. discloses a device (considered as broadcast signal reception apparatus in paragraph 0215) for signaling information associated with an emergency alert message in a watermark payload, the device comprising one or more processors (see paragraph 0544; if content having very high priority, such as an emergency alert 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the apparatus and method of Oh et al. to include a device for signaling information associated with an emergency alert message in a watermark payload, the device comprising one or more processors as taught by Yang et al. so that signaling can be immediately performed because signaling information of a complicated layer is not used – paragraph 0544.

Regarding claim 22, Oh et al. and Yang et al. discloses everything claimed as applied above (see claim 21).  Oh et al. discloses wherein the one or more processors are further configured to signal a third syntax element indicating a length of a language attribute of an emergency event descriptor for each of the number of emergency event descriptors, wherein a third syntax element indicating a length of a language attribute indicates a value which plus one indicates the length of a language attribute (see paragraph 0159, fig.12; ISO_639_language_code).

Regarding claim 24, Oh et al. and Yang et al. discloses everything claimed as applied above (see claim 21).  Oh et al. discloses wherein the device includes a service distribution engine (see abstract, figs. 1, 2; apparatus for transmitting signal).

Claims 25-27, 29-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. Pub. No. 2015/0382024) in view of Oh et al. (U.S. Pub. No. 2013/0242847).

Regarding claims 25 and 30, Oh et al. discloses a method comprising:
receiving an emergency alert message (see paragraph 0039);
parsing a first syntax element indicating a number of bytes of an emergency event descriptor included in the emergency alert message (see paragraphs 0039, 0103-0104, fig. 6, fig. 10; The syntax or programming in figure 6 (descriptors_count) is written to count and output the number of descriptors that are related/associated with Emergency Alert Service (EAS) when they are included in the signal, otherwise it will output zero), wherein the first syntax element includes a 6-bit integer value which plus one indicates a length of bytes (see paragraphs 0039, 0069, fig. 7; by definition the number of integer that can be represented by n bits is defined as 2^n-1, so 6 bit integer value plus one can represent number 0-64. Given that the descriptor length in fig. 7 is 8 bits, it follows that it can represent number 0-255 which overlaps 0-64 therefore it reads on it).
However, Oh et al. is silent as to for the number of bytes, parsing a byte having a value indicating a character; and generating the emergency event descriptor using the characters.
Oh et al. (‘847) discloses generating a descriptor for an emergency alert message (see fig. 26);

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the apparatus and method of Oh et al. to include for the number of bytes, parsing a byte having a value indicating a character; and generating the emergency event descriptor using the characters as taught by Oh et al. (‘847) for the advantage of providing an emergency alert service via a mobile broadcasting system.

Regarding claims 26 and 31, Oh et al. and Oh et al. (‘847) discloses everything claimed as applied above (see claims 25 and 30).  Oh et al. discloses parsing a second syntax element having a value which plus one indicates a length of a language attribute of the emergency event descriptor (see paragraph 0159, fig.12; ISO_639_language_code).

Regarding claim 29, Oh et al. and Oh et al. (‘847) discloses everything claimed as applied above (see claim 25).  Oh et al. discloses taking an action based at least in part on the third syntax element (see paragraphs 0010, 0137).

Regarding claim 35, Oh et al. and Oh et al. (‘847) discloses everything claimed as applied above (see claim 30).  Oh et al. (‘847) discloses wherein the device is .


Claims 28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. and Oh et al. (‘847) as applied to claims 25 and 30 above, and further in view of Yang et al. (U.S. Pub. No. 2019/0007753).

Regarding claims 28 and 34, Oh et al. and Oh et al. (‘847) discloses everything claimed as applied above (see claims 25 and 30).  However, Oh et al. and Oh et al. (‘847) are silent as to wherein the emergency alert message is included in a watermark payload.
Yang et al. discloses wherein the emergency alert message is included in a watermark payload (see paragraph 0544; if content having very high priority, such as an emergency alert message, is transmitted urgently/immediately, a content delivery probability can be improved using a watermark).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the apparatus and method of Oh et al. and Oh et al. (‘847)  to include wherein the emergency alert message is included in a watermark payload as taught by Yang et al. so that signaling can be immediately performed because signaling information of a complicated layer is not used – paragraph 0544.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. and Yang et al. as applied to claim 21 above, and further in view of Wadman et al. (U.S. Pub. No. 2016/0026832).

Regarding claim 23, Oh et al. and Yang et al. discloses everything claimed as applied above (see claim 21).  However, Oh et al. and Yang et al. are silent as to wherein the one or more processors are further configured to signal a fourth syntax element indicating the value of a wake up attribute, and the fourth syntax element includes a 1 bit flag.
Wadman et al. discloses wherein the one or more processors are further configured to signal a fourth syntax element indicating the value of a wake up attribute, and the fourth syntax element includes a 1 bit flag (see paragraph 0080; a general wake-up message can be represented as a single bit or flag of the broadcast message).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the apparatus and method of Oh et al. and Yang et al. to include wherein the one or more processors are further configured to signal a fourth syntax element indicating the value of a wake up attribute, and the fourth syntax element includes a 1 bit flag as taught by Wadman et al. for the advantage of instructing the master tag to include a wake up flag in a wireless transmission to cause other tags of the tag cluster not broadcasting wireless transmissions to resume broadcasting wireless transmissions.

Claim 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. and Oh et al. (‘847) as applied to claims 25 and 30 above, and further in view of Wadman et al. (U.S. Pub. No. 2016/0026832).


Regarding claims 27 and 32, Oh et al. and Oh et al. (‘847) discloses everything claimed as applied above (see claims 25 and 30).  Oh et al. (‘847) discloses parsing a third syntax element indicating the value of a wake up attribute (see paragraph 0010, fig. 11; EAS_wake_up_extended info).
However, Oh et al. and Oh et al. (‘847) are silent as to wherein the one or more processors are further configured to parse a third syntax element indicating the value of a wake up attribute, and the third syntax element includes a 1 bit flag.
Wadman et al. discloses wherein the one or more processors are further configured to parse a third syntax element indicating the value of a wake up attribute, and the third syntax element includes a 1 bit flag (see paragraph 0080; a general wake-up message can be represented as a single bit or flag of the broadcast message).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the apparatus and method of Oh et al. and Oh et al. (‘847) to include wherein the one or more processors are further configured to parse a third syntax element indicating the value of a wake up attribute, and the third syntax element includes a 1 bit flag as taught by Wadman et al. for the advantage of instructing the 

Regarding claim 33, Oh et al., Oh et al. (‘847) and Wadman et al. discloses everything claimed as applied above (see claims 25 and 32).  Oh et al. discloses taking an action based at least in part on the third syntax element (see paragraphs 0010, 0137).  Oh et al. (‘847) discloses third syntax element indicating the value of a wake up attribute (see paragraph 0010, fig. 11; EAS_wake_up_extended info).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        September 28, 2021.